Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 15 are objected to because of the following informalities: “Automatic Dependant Dependent Surveillance - Broadcast (ADS-B)” should be changed to “Automatic Dependent Surveillance - Broadcast (ADS-B)”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claims 15-20, the claims do not satisfy the STEP 1 requirement of the 2019 PEG because the claims are directed toward “Computer code”, i.e. “software per se”.  “Software per se”, when claimed as a product without any structure limitations, does not have a physical or tangible form and, therefore, does not fall within one of the four categories of patent eligible subject matter.  While a claim directed to “software per se” does not recite patent eligible subject matter, a claim directed to a non-transitory computer readable medium comprising the software does recite patent eligible subject matter because it is considered an article of manufacture.  Applicant is advised to amend the preamble of claim 15 to include “A non-transitory computer readable medium comprising computer code that, when executed by a processor” or equivalent language.
Allowable Subject Matter
Claims 1-20 are novel and non-obvious in light of the prior art and would be allowable if all objections and rejections above are resolved. 
17/844,028 is a continuation of 16/724,316, which was declared allowable for having similar novel limitations as this case. The most relevant art applies to this case, however, Applicant’s arguments in 16/724,316 were persuasive and examiner agrees that the current claims overcomes the previously cited prior art and any art further searched including non-patent literature. Therefore, the claim features of “A turbulence reporting system for automated real-time reporting and display of sensed aircraft turbulence data to other aircraft and ground stations using the Automatic Dependent Surveillance - Broadcast (ADS-B) system, the ADS-B system employing standard messaging protocol including pre-defined format type codes defining the format and substance of data contained within each message, the ADS-B system messages comprising a plurality of defined (assigned) message format type codes as well as a plurality of 'reserved' message format type codes, the ADS-B system having a processor system configured to receive aircraft data, including turbulence data and encode the data into messages according to ADS-B format type code definitions, and a transmitter system for broadcasting (transmitting) the so constituted ADS-B messages, the automated turbulence reporting system comprising: a turbulence sensor system for sensing and communicating sensed turbulence data, the turbulence sensor system including, a turbulence sensor for sensing turbulence and producing a raw turbulence data output, and a processor system in communication with the turbulence sensor and the ADS-B system and configured to: receive the raw turbulence data from the turbulence sensor; process the received raw turbulence data to determine a turbulence intensity level;” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies in Hampel described in Applicant’s Remarks, filed 12/26/2021 within 16/724,316, are not cured with the prior art of record.
17/844,028 is allowable for at least the same reasons as 16/724,316.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-4:00pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
12/17/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661